DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As to claim 1, the claim limitations “a control unit configured to control driving of a motor of the industrial machine in accordance with a command from the command unit, and to perform position control by receiving a command of an end point position from the command unit or without receiving a command of the end point position from the command unit” is indefinite because the claim limitation “……in accordance with a command from the command unit ……” is in conflict with the claim limitation “ …… without receiving a command ……”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,228,676 to Etou.
As to claim 1, Etou teaches a numerical control system of an industrial machine, the numerical control system comprising: a command unit; and a control unit configured to control driving of a motor of the industrial machine in accordance with a command from the command unit, and to perform position control by receiving a command of an end point position from the command unit or without receiving a command of the end point position from the command unit, wherein the control unit includes an in-deceleration torque limit release unit that, in a case of performing torque limitation of the motor, releases the torque limitation only during deceleration(col. 1: lines 35-44, col. 2: lines 6-23, col. 4: lines 43-50 wherein apparatus and method are taught for motor position control, motor torque control and deceleration control for a motor of the industrial machine).

       Allowable Subject Matter
7.	Claim 2 is allowed.	
8.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: Calculates a time constant of acceleration/deceleration for securing the position control and a time constant setting unit that, in a case of performing the torque limiting of the motor, automatically sets the time constant of the acceleration/deceleration calculated by the acceleration/deceleration time constant calculation unit before driving the motor including remaining claim limitations. 
                                               Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,750,592 to Eguchi discloses a motor position control system.
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846